DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0341656) in view of Gervais (US 2017/0016827).
Regarding claim 1, Liu et al teach an immunoassay cartridge comprising: a reaction chamber in which a plurality of antibodies or antigens are attached to an inner surface including a bottom surface (Para. 0040: Fig.4A: 408 receptor specific for analyte); and a fluorescence sensor assembly disposed on a bottom surface of the reaction chamber (semiconductor substrate 201).  Liu is silent the bottom surface of the reaction chamber and the upper surface of the fluorescence sensor are coplanar.  
Gervais teaches the fluorescent sensor having a waveguide structure and on the side of the waveguide structure a detection unit (Para. 0128).  The detecting unit is taught as a CCD camera configured to image the fluorescent emission is captured (Para. 0084-0085: reads on “photographs an image in plan view for image analysis in which a luminescent signal generated by an immune reaction in each antibody spot is measured for each pixel and the microscopic signal is interpreted as a meaningful value”) and evaluated (Para. 0157).  The detecting unit provided on the side of the waveguide structure is describing the Gervais Fig. 3 with modification that the sensor is on the side under the waveguide.  It is noted that the combination of the waveguide and detector is read on the “fluorescence sensor assembly”.  This interpretation is supported by the current application Specification Para. 0069-0073 
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the fluorescent sensor assembly of Gervais for the fluorescent sensor of Liu to provide the above advantage of provide the fluorescent labeled antibodies on the bottom of the assay area within the channel without disrupting sample flow.
Regarding claim 5, Liu/Gervais teach the fluorescence sensor assembly comprises: an emission filter disposed below the reaction chamber, the emission filter having an optical characteristic capable of filtering regardless of an incident angle of the excitation light and transmitting a radiation light having a wavelength larger than that of the excitation light. (Para. 0020, Fig. 3)
Regarding claim 6, Liu/Gervais teach the fluorescence sensor assembly further comprises: a single sensor disposed below the emission filter, the single sensor constituting a fluorescent sensor array or an array measuring the luminance of the emission light that has passed through the emission filter. (Para. 0032)
Regarding claim 10, Liu/Gervais teach the fluorescence sensor assembly has a flat shape, and a bottom surface of the reaction chamber and an upper surface of the fluorescence sensor assembly are aligned with each other. (Fig. 2-6)
Regarding claim 11, Liu/Gervais teach the antibody or antigen is mixed into a two-dimensional or three-dimensional structure. (Para. 0040, Fig. 4A: receptor configured to attach to a particular analyte .  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Gervais in view of Kasdan et al (US 2014/170678 A1)
Regarding claims 2-3, Liu/Gervais et al teach a microfluidic chamber with inlet and outlet ports (Para. 0026), Liu/Gervais is silent to an input-micro flow path formed between an inlet and the reaction chamber; one or more blisters; and a sub-micro flow path formed between the blister and the input-micro flow path; a valve disposed in the sub-micro flow path to control a flow of a fluid.
Kasdan et al teach blisters ("treatment composition chambers" (106,108,110), and for the term "blister" see para. [0196]), an input-micro flow path ("treatment chamber" (112)), and sub-micro flow paths between the blister and the input-micro flow path ("transfer element" (107,109,111)). Kasdan teach a valve disposed in the sub-micro flow path to control a flow of a fluid.(Para. 0018).  The blisters and valves provide the advantage of controlling fluid flow through the device.
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the input-micro flow path formed between an inlet and the reaction chamber; one or more blisters; and a sub-micro flow path formed between the blister and the input-micro flow path; a valve disposed in the sub-micro flow path to control a flow of a fluid of Kasdan to the device of Liu/Gervais to provide the above advantage of controlling fluid flow through the device.
s 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Gervais/Kasdan in view of Evtodienko (US 2015/0290639)
Regarding claim 4, Liu/Gervais/Kasdan teach an output-micro flow path connected to the reaction chamber; an output chamber connected to the reaction chamber through the output-micro flow path. Liu/Gervais/Kasdan is silent to an air button connected to the output chamber, the air button supplying air to the output-micro flow path via the output chamber in response to an operation of an operator.
Evtodienko teach an external pressure assisted microfluidic lateral flow test device with an output-micro flow path connected to the reaction chamber; an output chamber connected to the reaction chamber through the output-micro flow path (Para. 0021) and an air button connected to the output chamber, the air button supplying air to the output-micro flow path via the output chamber in response to an operation of an operator (Para. 0021: waste chamber port having a stop flow valve gas permeable membrane to receive a vacuum).  It is desirable to provide an air button to the output chamber to allow for adequate filling of the waste chamber without leaking the fluid waste.    The stop flow valve allowing for passage of gas is fully capable of reversing flow direction.  The limitation about the flow in reverse are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art. Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentablility to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See 
Regarding claim 8, Liu/Gervais/Kasdan/Evtodienko teach the single sensor comprises: a base substrate having a flat plate shape and integrally formed with the emission filter; and a plurality of fluorescence sensors embedded in an upper portion of the base substrate, the fluorescence sensors arranged in an array so that the upper surface of the base substrate is planar. (Liu: Para. 0032, Fig. 2-6; Gervais: Para. 0126, Fig. 5a,b)
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Gervais in view of Jung (US 2011/0260950)
Regarding claim 7, Liu/Gervais teach color filters, but is silent to the emission filter comprises: a base medium arranged in a flat shape and including a material which is transparent and which does not generate fluorescence or phosphorescence by excitation light; a photoresist disposed in the base medium and fixed in a solid state by at least one method selected from the group consisting of thermosetting, photocuring and drying; and a pigment disposed in the base medium and absorbing light .  
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Gervais in view of Rahman et al (US 2014/0001041)
Regarding claim 9, Liu/Gervais teach a biosensor using fluorescent sensing but is silent to comprising a printed circuit board electrically connected to the fluorescent sensor assembly through solder balls.  
Rahman et al teach a biosensor having a printed circuit board connected by solder balls.  It is desirable to provide integrated circuitry to be able to do on board detecting, data processing, and data transfer (Para. 0210-0212).  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the PCB and solder balls of Rahman to the Liu/Gervais biosensor to provide the above advantage of being able to do on board detecting, data processing, and data transfer.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Gervais in view of Lehto et al (US 20060233670)
Regarding claim 13, Liu/Gervais is silent to the location-based material comprises at least one of dendron and hydrogel pad.  
.

Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive. Applicants argue that the Gervais reference fails to teach the fluorescence sensor photographs an image in plan view for image analysis in which a luminescent signal generated by an immune reaction in each antibody spot is measured for each pixel and the microscopic signal is interpreted as a meaningful value.  Applicant points to the Gervais fluorescence sensor being coplanar with the bottom surface of the assay area where the waveguide structure of the Gervais reference (104 and 106) does not contain a fluorescence sensor, but argues that because the detector is outside the cartridge.  This is not convincing because the waveguide and detector in Gervais is read on the claimed fluorescence sensor assembly.  The portion of the waveguide is disposed at the bottom, and the detector performs the fluorescence sensor assembly limitation of "photographs an image in plan view for image analysis...".  This interpretation is supported by the current application Specification Para. 0069-0073 and Fig. 6 that depicts the fluorescence sensor assembly 170 includes an emission filter 172 and sensor 174, the sensor 174 is not the portion of the assembly that is disposed on the bottom surface, but is a sensor separated by an emission filter.  
Regarding claim 2-4, 8, and 13,  no additional arguments were proposed.  
Regarding claim 7, Applicant argues there is not a persuasive rationale as to how one of ordinary skill in the art could combine the disclosure of the Liu reference, directed to an optical biosensor device, with the disclosure of the Jung reference, directed to a display device comprising an organic light emitting display (OLED). This is not convincing because the Applicant appears to be arguing that the references combination is not obvious because the references are nonanalogous art. This is not convincing because it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker,977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the substitution of the color filter of Liu for the filter in Jung both are directed at filtering different colors of light.
Regarding claim 9, Applicant argues that a persuasive rationale as to how one of ordinary skill in the art could combine the disclosure of the Liu reference, directed to an optical biosensor device comprising a fluorescence sensor, with the disclosure of the Rahman reference, directed to a biosensor comprising sensing electrode segments. This is not convincing because the Applicant appears to be arguing that the references combination is not obvious because the references are nonanalogous art. This is not convincing because it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the combination of the PCB and solder balls of Rahman to provide data processing and data transfer is with the same area of Liu requiring the processing of the electrical signals of Liu produced by the sensor transistors (Para. 0034)..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798